Citation Nr: 1137027	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active service from March 1943 to November 1945.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's claim for SMC based on aid and attendance/housebound.  The RO in Houston, Texas, currently retains jurisdiction of the Veteran's claim file.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a video-conference hearing at the RO in July 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's July 2011 testimony raises the issue of entitlement to service connection for a low back disability.  This issue is not currently developed or certified for appellate review.  Accordingly, it is REFERRED to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks SMC based on the need for aid and attendance or by reason of being housebound.  

The Veteran is currently service connected for anxiety, with a 100 percent evaluation; and fracture of the left radial head, with a 10 percent evaluation.  

At his July 2011 hearing, the Veteran testified that he is seeking service connection for a low back disability and indicated that his low back problems cause significant problems with his day-to-day activities.  The medical and lay evidence of record indicates that the Veteran's low back problems, specifically arthritis of the back, cause problems with his actives of daily living such as getting in and out of the bathtub, getting out of bed, and other activities.  

Because the Veteran's service connection claim for a low back disability is being referred, and because adjudication of that claim may impact the adjudication of the Veteran's claim of entitlement to SMC, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Given the foregoing, the Veteran's claim of entitlement to SMC based on the need for aid and attendance or by reason of being housebound must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Adjudicate the Veteran's claim for service connection for a low back disorder.  The Veteran should be informed of this disposition.

2.  If and only if the Veteran is granted service connection for a low back disability, then schedule him for a new VA examination to determine whether he is entitled to SMC based on need for aid and attendance or being housebound.  The examiner is to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his service-connected disabilities render him: (a) in need of the regular aid and attendance of another person, or (b) permanently and substantially confined to his immediate premises.

In determining whether the Veteran's service connected disabilities render him in need of regular aid and attendance of another person the examiner is to consider such factors as the Veteran's ability to dress or undress himself, keep himself ordinarily clean and presentable, any frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid, inability to feed himself through loss of coordination of upper extremities or through extreme weakness, inability to attend to wants of nature, or physical or mental incapacity that requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

3.  If no such service connection claim for a low back disability is received in 60 days, then, any additional development deemed appropriate should be accomplished.  The claim of entitlement to SMC should then be readjudicated.  If it remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



